Title: Letter to the Public Advertiser, [before 31 January 1774]
From: Franklin, Benjamin
To: 


This document is among those calculated to teach editors humility. We have failed to discover either its date or the source of the dialogue that drives home its point. The date depends on that of the letter to the Public Advertiser which Franklin is answering, and which we have been unable to locate. Neither could Verner Crane, and he concluded for another reason that the answer was written early in 1769; but he, like us, could not find it in print. The reference in Franklin’s first paragraph to his position in the Post Office is the sole clue, and it shows only that he was writing at some time, perhaps years, before his dismissal; the context seems to indicate a time during the period of crises following the Townshend Acts. Hence the bracket of likely dates is 1768–74.
Just as we have failed to find in print this letter and the one that provoked it, so we have failed to find the play from which Franklin quoted or purported to quote, although a number of scholars across the country have been kind enough to join in the search. Franklin seemed to assume that his readers were familiar with the work, but it has proved so elusive that we are inclined, subject to correction, to think that they were not—that he manufactured this scrap of a scene, as he manufactured fables, to suit the purpose of the moment.
 
To the Printer of the Public Advertiser
Sir
[Before January 31, 1774]
Your Correspondent Brittanicus inveighs violently against Dr: Franklin for his Ingratitude to the Ministry of this Nation, who have conferred upon him so many Favours. They gave him the Post Office of America; they made his Son a Governor; and they offer’d him a Post of five hundred a Year in the Salt Office, if he would relinquish the Interests of his Countrey; but he has had the Wickedness to continue true to it, and is as much an American as ever. As it is a settled Point in Government here, that every Man has his Price, ’tis plain they are Bunglers in their Business, and have not given him enough. Their Master has as much reason to be angry with them as Rodrigue in the Play, with his Apothecary for not effectually poisoning Pandolpho, and they must probably make use of the Apothecary’s Justification; Viz.
Scene 4th
Rodrigue and Fell the Apothecary.
Rodrigue. You promised to have this Pandolpho upon his Bier in less than a Week; ’Tis more than a Month since, and he still walks and stares me in the Face.
Fell. True: and yet I have done my best Endeavours. In various Ways I have given the Miscreant as much Poison as would have kill’d an Elephant. He has swallow’d Dose after Dose; far from hurting him, he seems the better for it. He hath a wonderfully strong Constitution. I find I cannot kill him but by cutting his Throat, and that, as I take it, is not my Business.
Rodrigue. Then it must be mine.
